'
                         .
                                 .
                                 s
                                 CI.Ul+
                                     ;*dm
                                           1




                     .
                                 . s.
                                 0
                                     ttz=%Zarl
                                     H m
                                     sI

                                 I mmss
                                 snwd


             . . .           ,




                                       sss..s*.
                                         ss..s..s...
                                     s ... .s""
                                          C..
                                                       '




                     .r sr
                      .l .C
                       .
                             ..C.ddCcr



                     .
                     0
                             sss
                              =s.
                             s.
                              .L
                             WC(C
                             w
                                               .
                                                       .




ssss s s s